Citation Nr: 1517388	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right leg deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1993 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case now resides with the VA RO in Houston, Texas.

The issue currently on appeal was previously before the Board in September 2014 at which point it was remanded for a travel board hearing.

The Veteran was afforded a travel board hearing in December 2014.  Unfortunately, it appears that a written transcript of the proceeding is unavailable for review due to technical difficulties with the Digital Audio Recording System.

The Board apologies for this problem. 

The Veteran was afforded notice in January 2015 and he requested to appear at another travel board hearing.

The Board notes that based on the recollection of the undersigned Veterans Law Judge and a review of the claims folder, a partial grant of the issue on appeal is warranted.  As such, the Board has granted an increased evaluation of 20 percent and remanded the claim for a hearing and determination on whether an evaluation in excess of 20 percent is warranted.

The issue of entitlement to an initial evaluation in excess of 20 percent for right leg DVT is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

If the Veteran is satisfied with the increased evaluation granted in this decision, the Veteran should submit, in writing, notice that he wishes to withdraw the remainder of the claim on appeal.

FINDINGS OF FACT

1.  Giving him the benefit of the doubt, for the period on appeal the Veteran's right leg DVT has been manifested by, at least, persistent edema, incompletely relieved by elevation of the extremity or compression hosiery. 

2.  The issue of a higher evaluation will be remanded for a second hearing. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for right leg DVT, at least, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7121 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's right leg DVT has been evaluated as 10 percent disabling under Diagnostic Code 7121 for post-phlebitic syndrome of any etiology.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Under Diagnostic Code 7121 a higher evaluation of 20 percent disabling is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7121.

A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7121.

A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7121.

A maximum schedular evaluation of 100 percent disabling is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121.

The Veteran was afforded a VA examination in February 2007.  The Veteran reported leg pain at rest.  The examiner noted constant leg edema, which could be relieved by foot elevation or compression hosiery and intermittent ulceration.  The examiner noted that the Veteran was limited in activity and could not sit or stand for "too long."

The Veteran was afforded another VA examination in May 2010.  The Veteran reported a feeling of heaviness and pressure from the knee down as well as swelling of the right leg.  The Veteran had been treated with medication, which was effective.  Upon examination there was no edema, skin discoloration, pain or ulceration.  The Veteran's symptoms of heaviness were present after prolonged walking or standing.  

A review of the medical treatment records shows symptoms commensurate with those reported in the VA examinations.

Based on the above medical evidence, and a review of the entire medical record, the Board finds that a higher evaluation of 20 percent is warranted.

The Veteran's symptoms vary widely between the two VA examinations.  One VA examination discusses persistent edema and intermittent ulceration, while the other examination notes no edema, no ulceration, and symptoms that are relieved by elevation of the extremity or compression hosiery.  

A 20 percent evaluation requires persistent edema that is incompletely relieved by elevation of the extremity.  Giving the Veteran the benefit of the doubt, the Board finds that he meets such criteria.  38 C.F.R. § 4.104, Diagnostic Code 7121.

As discussed in the introduction, whether the Veteran's disability warrants a higher schedular evaluation or an extraschedular evaluation will be addressed in the remand below.

ORDER

An initial evaluation of 20 percent disabling for right leg DVT is granted.


REMAND

The Veteran was afforded a travel board hearing in December 2014.  As discussed in the introduction, a transcript is unavailable for review due to technical difficulties with the recording system.  

The Veteran was notified and requested to be scheduled for another travel board hearing.  

As discussed in the introduction, the Veteran has already been granted an increased evaluation of 20 percent disabling.  Thus, the issue remaining on appeal for the travel board hearing is entitlement to an evaluation in excess of 20 percent disabling for right leg DVT.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested hearing before the Board in accordance with the docket number of his appeal, in the order that the request was initially received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


